Citation Nr: 0511687	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for prostate 
cancer residuals status post-radical prostatectomy, currently 
evaluated at 20 percent.

2.  Entitlement to an increased initial special monthly 
compensation (SMC) due to the loss of a creative organ.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to April 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In April 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further development.  The veteran's 
representative submitted additional argument on the veteran's 
behalf in March 2005.


FINDINGS OF FACT

1.  For the period prior to February 13, 2003, the veteran's 
prostate cancer residuals status post-operative manifested 
with wear of absorbent material, some urinary incontinence 
two to three times a week, apparently a few cubic centimeters 
(ccm) at a time, and sexual impotence.

2.  For the period February 13, 2003, to April 27, 2003, the 
veteran's prostate cancer residuals manifested with the 
necessity of changing absorbent pads two to three times a 
day.  Voiding dysfunction which required use of an appliance, 
or changing of absorbent materials more than four times of 
day was not more nearly approximated.

3.  For the period beginning on April 28, 2003, the veteran's 
prostate cancer residuals status post-operative manifest with 
wear of absorbent material, some urinary incontinence two to 
three times a week, which necessitates change of the 
absorbent pad, nocturia two to three times a night, and night 
urinary incontinence once or twice a week, and total sexual 
impotence.

4.  For the period beginning on April 28, 2003, wear of 
absorbent materials which must be changed two to four times a 
day, has not been more nearly approximated.  Neither has 
urinary frequency with daytime voiding less than one hour, or 
awakening to void five or more times per night; or, 
obstructed voiding, which manifests with urine retention 
requiring intermittent or continuous catheterization, been 
more nearly approximated.

5.  For the period beginning on April 28, 2003, urinary tract 
infections which manifest recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management, has not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 20 
percent for prostate cancer residuals status post-
prostatectomy for the period prior to February 13, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 
7528 (2004).

2.  The requirements for an initial rating of 40 percent, but 
no more, for prostate cancer residuals status post-
prostatectomy, for the period February 13, 2003, to April 27, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 
(DC) 7528 (2004).

3.  The requirements for an initial rating in excess of 20 
percent for prostate cancer residuals status post-
prostatectomy for the period beginning on April 28, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 
7528 (2004).

4.  The veteran is receiving the SMC for loss of a creative 
organ specified in the applicable law.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of an increased 
initial rating for prostate cancer residuals status post-
prostatectomy, a substantially complete application was 
received in July 2001.  Thereafter, in a decision dated in 
April 2002, the application was granted and an initial 
evaluation assigned.  Only after that decision was appealed 
and the case Remanded by the Board did the AOJ, in April 
2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication and prior to 
the AOJ determination of the disagreement with the initial 
evaluation, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Id. at 119.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Board specifically notes 
that, in Pelegrini, the Court specifically spoke to the 
situation of a claim which was filed prior to the enactment 
of the VCAA, and that the Court has yet to speak to the 
situation of a failure to provide timely notice in a post-
VCAA claim.  Nonetheless, as noted, the Board does not deem 
the Court to have foreclosed a finding of non-prejudice to an 
applicant.  Instead, the Board deems the salient 
consideration to be one of whether the record before the 
Board supports such a finding, and that the Board make the 
requisite finding so as to enable a proper review on further 
appeal if pursued by the claimant.  Pelegrini, 118 Vet. App. 
at 120-21.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice, a remedy which the Court specifically 
rejected, at least as concerns pre-VCAA cases.  Pelegrini, 18 
Vet. App. at 120.  The Board discerns no reason to conclude 
the Court would deem such an approach necessary in post-VCAA 
cases, as there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication, especially where a claimant 
was granted the initial benefit sought.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error for 
the following reasons.  First, as noted, the veteran was 
awarded service connection for his disability as applied for, 
and the sole remaining issue is the initial evaluation of his 
disability.  Second, the RO granted an increased evaluation, 
albeit for less than the maximum allowable, during the appeal 
period.  Third, the VCAA notice and duty to assist provisions 
were set forth in the May 2003 supplemental statement of the 
case (SSOC), and there is no record of the SSOC having been 
returned as undelivered.  Fourth, an October 2001 VA Form 
119, Report of Contact, reflects that the veteran advised 
that he had no further evidence to submit; and, in the 
September 2003 VA Form 646, Statement of Accredited 
Representative, the veteran's representative related that the 
veteran based his appeal on the evidence then already of 
record, and that there was no further evidence to submit.  
Fifth and finally, pursuant to the April 2004 Board Remand, 
the RO issued an April 2004 VCAA notice letter (letter) to 
the veteran which contained all of the statutory elements of 
notice, to include what evidence is necessary to support a 
claim for an increased evaluation.

As to who would obtain what part of the evidence needed, the 
letter directed the veteran's attention to the Board Remand, 
the prior rating decisions, SOC, and SSOCs.  The letter also 
specifically informed the veteran to send any treatment 
records generated within the prior 12 months.  The letter 
further informed the veteran that the RO would, on his 
behalf, obtain federal records, to include VA treatment 
records, and any private records he identified as related to 
his claim, provided he completed, signed, and returned the 
provided VA Forms 21-4138 to identify federal records, and VA 
Forms 21-4142, to identify any private records related to his 
claim and to authorize VA to obtain them on his behalf.  
There is no record in the claims file that the letter was 
returned as undelivered.  The December 2004 SSOC reflects 
that the veteran did not respond to the letter.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

While the notice provided to the veteran in the letter and 
the May 2003 SSOC were not given prior to the first AOJ 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Further, the RO 
continued to develop the veteran's claim, including pursuant 
to a Board remand, after the initial adjudication.

In light of the evidence of record, as set forth above, the 
Board finds that the veteran has not been prejudiced in the 
pursuit of his claim.  He had received RO assistance in 
identifying and obtaining evidence on the issues of this 
appeal, he did not respond to the letter, and his 
representative specifically advised that the veteran was 
basing his appeal on the evidence of record.  Thus, the 
Board's finding is not based on mere speculation as to how he 
would have responded to a notice, timely or otherwise.  See 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  The 
evidence shows the file to be fully developed.  See De La 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board finds that the timing of the April 2004 VCAA notice 
clearly had no adverse bearing on the development of the 
veteran's claim, the other assistance he received, or the 
substantive decision on his claim.  See Pelegrini, 18 Vet. 
App. at 121.  Thus, to decide his appeal will not prejudice 
his pursuit of his claim.  See also Conway v. Principi, 353 
F.3d 1369, 1373-74 (Fed. Cir. 2004).
As concerns the duty to assist, the RO received the private 
treatment records of his prostatectomy and follow-up care and 
arranged for appropriate examinations to determine the extent 
of the severity of the veteran's residuals.  As noted, 
neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there was a 
request for assistance that was not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c).

Overview

The veteran underwent surgery for a radical prostatectomy in 
August 2000.  He filed his claim in July 2001.  An April 2002 
rating decision granted service connection for his prostate 
cancer residuals with an evaluation of 10 percent, effective 
July 5, 2001.  The rating decision also awarded SMC for loss 
of a creative organ.  A RO letter dated in May 2002 notified 
the veteran of the decision.  A May 2003 rating decision 
increased the veteran's evaluation for his prostate cancer 
residuals from 10 percent to 20 percent, effective July 5, 
2001.

Factual Background

The March 2002 VA examination report reflects that the 
veteran underwent a suprapubic prostatectomy in August 2000, 
and that subsequently his PSA had remained at 0.  He reported 
occasional mild episodes of incontinence when he bent over or 
coughed, usually a few ccm at a time.  He also reported 
complete sexual impotence.  Physical examination revealed a 
healed suprapubic incision and the external genitalia to be 
normal.  Digital rectal examination revealed an empty 
prostate fossa.  The examiner rendered a diagnosis of 
prostate cancer, status post-operative, accompanied by 
complete sexual impotence and minimal urinary incontinence.

In a December 2002 statement, the veteran related the impact 
of his impotence on his marriage and the mental impact on 
him.  He also related that he had nocturia two to three times 
a night and frequent daytime voiding.  In his February 2003 
notice of disagreement (NOD), he related that he had to void 
two to three times a night, that he had to use pads at night 
to keep his bed dry, and that, two and one-half years after 
his surgery, he had to use two pads per day, as he had to 
void every three to four hours.  In his May 2003 substantive 
appeal, he related that his absorbent pads required changing 
less than twice per day, he still required pads at night, and 
that he was up at lest twice per night to void.

The April 2003 VA examination report reflects that the 
veteran reported that he saw his urologist every six months, 
and that there was no evidence of recurrent prostate cancer, 
as his PSA was always 0.  He reported some urinary 
incontinence two to three days a week, and that he might wet 
the bed with incontinence once or twice a week, which 
necessitated a change of his pads.  The veteran also reported 
nocturia one to three times a night, usually two to three 
times.  He denied having pain or discomfort.  His main 
complaint was sexual impotence and lack of intimacy with his 
wife.  All medications, including Viagra, have proved 
ineffective.  Physical examination revealed an absorbent pad 
in his undershorts and a midline suprapubic scar extending up 
towards the umbilicus.  Abdominal examination and genitalia 
were normal.  The diagnosis was status post-prostatectomy 
with residuals.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126 (1999).  Further, 
the fact that a claimant is awarded a rating increase less 
than the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Additional monthly compensation is payable for loss of use of 
one or more creative organs that is the result of a service-
connected disability.  38 U.S.C.A. § 1114(k) (West 2002).  
Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for . . . loss of use of . . . one or more creative 
organs . . . .  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C. 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C. 1114 (a) 
through (j) or (s).  38 C.F.R. § 3.350(a).

Where there is no evidence of recurrence or metastasis of 
prostate cancer, any residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, DC 7528.  Voiding dysfunction which 
manifests with urine leakage requiring the wearing of 
absorbent materials which must be changed two to four times a 
day, warrants a 40 percent evaluation.  38 C.F.R. § 4.115a.  
For urinary frequency, if the veteran's urine frequency is 
less than one hour, or he awakens at night to void five or 
more times per night, a 40 percent evaluation is allowable.  
Id.  Obstructed voiding which manifests with urinary 
retention requiring intermittent or continuous 
catheterization, allows a 30 percent evaluation.  Id.  
Urinary tract infections which manifest recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management also warrant a 30 percent rating.  Id.

Analysis

The Board finds that, except for the period February 13, 
2003, to April 27, 2003, the evidence of record shows the 
veteran's prostatectomy residuals to have more nearly 
approximated a 20 percent evaluation, and that he is fairly 
and reasonably evaluated at 20 percent.  38 C.F.R. §§ 4.3, 
4.7.  The examination reports show that the veteran's post-
operative residuals have remained essentially stable.  First, 
there is no evidence of any recurrence or spreading of his 
prostate cancer, which would warrant a 100 percent 
evaluation.  See DC 7528.  Second, his reports of 
incontinence, except for the period noted, have remained 
essentially stable at an impact of having to change his 
absorbent pads no more than three times a day.  Thus, his 
disability more nearly approximates a 20 percent evaluation.  
38 C.F.R. §§ 4.7, 4.115a.

In his NOD, which was received by the RO on February 13, 
2003, the veteran related that his residuals required him to 
change his absorbent pads two to three times a day.  The 
applicable rating criteria reflect that having to change 
absorbent materials two to four times a day warrant a 40 
percent evaluation.  Therefore, for the period February 13, 
2003, to April 27, 2003, the veteran's residuals more nearly 
approximated the higher evaluation of 40 percent.  Id.  The 
higher, 60 percent, evaluation is not warranted for this 
period, however, as there is no evidence whatsoever that the 
veteran had to use an appliance or that he had to change his 
absorbent materials more than four times a day.  Id.  

The April 2003 examination report reflects that the 
examination was conducted on April 28, 2003, and the evidence 
does not show the veteran's residuals to have continued to 
more nearly approximate the higher evaluation of 40 percent 
as of that date.  The examination report reflects that he 
reported he had some urinary incontinence which required a 
change of his absorbent pads two to three times a week versus 
two to four times a day, and that his nocturia had remained 
at two to three times a night versus five times a night.  
Further, the claims file reflects no evidence of daytime 
voiding interval of less than one hour, urinary retention, or 
recurring symptomatic infection.  Thus, the evidence of 
record shows the veteran's prostate cancer residuals to have 
again more nearly approximated a 20 percent evaluation as of 
April 28, 2003.  38 C.F.R. §§ 4.7, 4.115a.

As concerns the veteran's SMC for his impotence, he was 
awarded the amount set by the applicable statute.  Thus, he 
is receiving the compensation designated by law.  The Board 
notes the significant impact of the veteran's impotence on 
his marriage, as described by him, and also notes that a May 
2003 rating decision granted service connection for an 
adjustment disorder with mixed emotional features as 
secondary to his prostatectomy with an evaluation of 30 
percent, effective April 2003.




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased initial rating in excess of 20 
percent for prostate cancer residuals status post-radical 
prostatectomy for the period prior to April 13, 2003, is 
denied.

Entitlement to an evaluation not to exceed 40 percent for 
prostate cancer residuals status post-radical prostatectomy 
for the period April 13, 2003, to April 27, 2003, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased initial rating in excess of 20 
percent for prostate cancer residuals status post-radical 
prostatectomy for the period beginning on April 28, 2003, is 
denied.

Entitlement to an increased initial SMC due to the loss of a 
creative organ is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


